FILED
                            NOT FOR PUBLICATION                                MAY 12 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT



 JOSE VALADEZ; BABITA VALADEZ,                     No. 10-15058

               Plaintiffs - Appellees,             D.C. No. 5:08-cv-03100-JW

   v.
                                                   MEMORANDUM *
 RUBEN AGUALLO; PAUL GREGORIO,

               Defendants - Appellants.



                     Appeal from the United States District Court
                       for the Northern District of California
                       James Ware, District Judge, Presiding

                      Argued and Submitted February 15, 2011
                             San Francisco, California

Before: SCHROEDER, THOMAS, and GOULD, Circuit Judges.

        Ruben Aguallo and Paul Gregorio appeal the district court’s judgment, after

jury trial, in favor of plaintiffs Jose and Babita Valadez in their action alleging

claims under RICO, and for extortion and intentional infliction of emotional

distress.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The evidence established that appellees were engaged in interstate

commerce through their rental car upholstery repair and interior cleaning business;

their conduct need not have more than a de minimis effect on interstate commerce.

See United States v. Atcheson, 94 F.3d 1237, 1241 (9th Cir. 1996). The fraud

verdict was not inconsistent with the verdicts on the other counts because the fraud

claim had different elements. The jury’s award of nominal damages on the RICO

claim supported the award of the attorney’s fees, which are mandatory when a

violation of RICO is established. See 18 U.S.C. § 1964(c).

      AFFIRMED.




                                          2